Title: To George Washington from Brigadier General David Wooster, 28 March 1777
From: Wooster, David
To: Washington, George



May it please Your Excellency
New Haven March 28th 1777

I herewith forward The Proceedings of A General Court Martial, held at Fairfield for the Tryal of William Stone, and Alexander Fulton. As They are now confined in Fairfield Goal, which is much surrounded with Tories, and threatned with a visit from Long-Island, I must beg Your Excellencys answer, and farther directions as soon as possible. There being no Judge Advocate, in this part of The Country, I appointed Andrew Rowland Esqr. of Fairfield, to that Office for the above Tryal. Stones crime, demanded a Tryal much earlyer, but he was taken up, and brought to me, when we were on the march, on our expedition against Fort Independance; and since that time, we have been in such a moving state, that we have not had oppertunity to attend to it, with the Strictness that was necessary, I have therefore taken the first favourable oppertunity, to call a Court composed of Continental Officers, & from their known good character, and regard to Justice, and Their Country; I doubt not, the Criminals have had an impartial hearing, and that sentence is given, upon the most mature, and serious deliberation.
I am very sorry to find, the Quota of Men to be raised in This State, for The Continental Army, so far from being Compleated; and very much fear that thereby, Your Excellency will be prevented from taking the Field, with signal Advantage; untill The Spring shall be far advanced. Report here says, that The Enemy are pressing Artillery, and Baggage Horses from the Inhabitants of Long-Island; from The East End of which, I also expect they will gain much forrage, as well as from The County of Westchester; where I do not learn, that any Troops have arrived, since the expiration of The Term of Inlistment, and Departure of The Connecticut Troops; who have maintained The Ground, and in a great degree prevented the Ravages of The Enemy, in that Quarter This Winter. Wishing Your Excellency every possible, and additional Glory and Success I have the Honor to be, most respectfully, Your Excellency’s, most obedient, & most humble Servt

Davd Wooster

